AGREEMENT OF CONVEYANCE, TRANSFER AND ASSIGNMENT OF MEMBERSHIP INTERESTS AND
ASSUMPTION OF OBLIGATIONS

This Agreement of Conveyance, Transfer and Assignment of Membership Interests
and Assumption of Obligations (“Transfer and Assumption Agreement”) is made as
of September 10, 2012, by Laredo Resources Corp., a Nevada corporation
(“Assignor”), and Ruth Cruz Santos (“Assignee”).

 

WHEREAS, Assignor is the sole member of LRE Exploration, LLC, a Nevada limited
liability company, (“the Subsidiary”); and

 

WHEREAS, through the Subsidiary, Assignor has been engaged in the business of
exploring certain mining claims located in Elko County, Nevada (the “Business”);
and

 

WHEREAS, Assignor desires to convey, transfer and assign to Assignee, and
Assignee desires to acquire from Assignor, all of the membership interests in
the Subsidiary and, in connection therewith, Assignee has agreed to assume all
of the liabilities of Assignor relating to the Business and the Subsidiary, on
the terms and conditions set forth herein.

 

NOW THEREFORE, in consideration of the mutual promises and agreements contained
herein, the parties hereto, intending to be legally bound hereby, agree as
follows:

 

Section 1. Assignment of Membership Interests.

 

For good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged by Assignor, Assignor does hereby assign, grant, bargain,
sell, convey, transfer and deliver to Assignee, and his successors and assigns,
all of Assignor’s membership interests in LRE Exploration LLC, a Nevada limited
liability company.

 

Section 2. Assumption.

 

2.1 Assumed Liabilities. As of the date hereof, Assignee hereby assumes and
agrees to pay, perform and discharge, fully and completely, all liabilities,
commitments, contracts, agreements, obligations or other claims against
Assignor, whether known or unknown, asserted or unasserted, accrued or
unaccrued, absolute or contingent, liquidated or unliquidated, due or to become
due, and whether contractual, statutory, or otherwise associated with the
Business and the Subsidiary (the “Liabilities”).

 

2.2 Release and Satisfaction of Promissory Notes. Assignor is indebted to
Assignee under a series of Promissory Notes payable from Assignor to Assignee as
follows:

1

 

 

Date  Principal Amount Due  September 2, 2010   $15,000   February 15, 2011  
$10,000   May 10, 2011   $10,000   August 22, 2011   $4,000   September 13,
2011   $15,000   November 22, 2011   $15,000   March 20, 2012   $7,500   May 21,
2012   $10,000 

 

As additional consideration for the assignment made hereunder, Assignee hereby
forever releases and discharges Assignor of all obligations or liabilities under
the Promissory Notes set forth above. Assignee shall mark each such note as
“paid in full” and return it to Assignor.

 

2.3 Indemnity. Assignee shall indemnify and hold harmless the Assignor for any
loss, liability, claim, damage, or expense arising from or in connection with
any claim relating to or arising out of any Liabilities.

 

Section 3. Headings. The descriptive headings contained in this Transfer and
Assumption Agreement are for convenience of reference only and shall not affect
in any way the meaning or interpretation of this Transfer and Assumption
Agreement.

 

Section 4. Governing Law. This Transfer and Assumption Agreement shall be
governed by and construed in accordance with the laws of the State of Nevada
applicable to contracts made and to be performed entirely within that state.

 

[The remainder of this page is blank intentionally.]

2

 

IN WITNESS WHEREOF, this Transfer and Assumption Agreement has been duly
executed and delivered by the parties hereto as of the date first above written.

 

LAREDO RESOURCES CORP.

 

 

By: /s/ Ruth Cruz Santos

Ruth Cruz Santos, President

 

 

 

 

/s/ Ruth Cruz Santos

Ruth Cruz Santos

 

 

 



3

 

